             Case 6:19-bk-05871-CCJ             Doc 12       Filed 09/19/19       Page 1 of 11



                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

IN RE:                                                                          Case No.: 6:19-bk-05871-CCJ
PAUL EDWARD BROSS
                                                                                Chapter 13
               Debtor.                          /


    OBJECTION TO DEBTOR’S MOTION TO EXTEND AUTOMATIC STAY [D.E. 10]

         Comes now, Ditech Financial LLC, hereinafter referred to as (“Secured Creditor”), by

and through the undersigned counsel, and files its Objection to Debtor’s Motion to Extend

Automatic Stay [D.E. 10] and would show unto the Court as follows:

         1. Secured Creditor lawfully holds a purchase money security interest against the

            following property: 265 Atlantic Dr., Melbourne Beach, FL 32951 (the “Subject

            Property”)

         2. On April 26, 2018, the Debtor entered into a Consent Final Judgement of Foreclosure

            with Secured Creditor concerning the Subject Property. A true and correct copy of the

            Consent Final Judgment is attached hereto as Exhibit “A”.

         3. The State Court scheduled the foreclosure sale to occur on September 18, 2018.

         4. On September 18, 2018, the day of the scheduled sale, Debtor filed a skeleton

            bankruptcy petition, Case No.: 6:18-bk-05712-CCJ. Said case was dismissed on

            October 11, 2018 for failure to file information.

         5. The foreclosure sale was rescheduled to September 11, 2019. 1

         6. Debtor filed the instant skeleton bankruptcy petition on September 9, 2019 in an

            effort to stop the foreclosure sale for a second time.

1
 During the time period between the first bankruptcy dismissal on October 11, 2018 and the subsequent sale date
of September 11, 2019, the Debtor continued contesting the foreclosure, including opposing attempts to have the
sale rescheduled.
   Case 6:19-bk-05871-CCJ          Doc 12    Filed 09/19/19     Page 2 of 11



7. Secured Creditor maintains the position that the Debtor is acting in bad faith and is

   using the bankruptcy process as a vehicle by which to further continue his foreclosure

   defense.

8. In the event that the automatic stay is extended, Secured Creditor requests that it not

   be extended on its collatearl so that Secured Creditor may proceed with its lawful

   state court remedies.

9. By the same token, in the event that the automatic stay is extended with respect to

   Secured Creditor’s collateral, that Debtor not be able to treat the collateral in a

   chapter 13 plan except pursuant to §1322(b)(5).

WHEREFORE, Ditech Financial LLC requests that this Court:

       a. DENY the Motion to Extend Automatic Stay; or alternatively

       b. GRANT the Motion to Extend Automatic Stay on the basis that Ditech

           Financial LLC’s claim be treated pursuant to §1322(b)(5) and that if this case

           is dismissed for any reason, the automatic stay shall not go into place on any

           subsequent bankruptcy filing with respect to Secured Creditor’s collateral for

           a period not to exceed 180 days following the dismissal.

DATED this 19th day of September 2019.


                                             Respectfully submitted,

                                             /S/ Seth Greenhill
                                             ___________________________________
                                             SETH GREENHILL, ESQ.
                                             Florida Bar # 97938
                                             PADGETT LAW GROUP
                                             6267 Old Water Oak Road, Suite 203
                                             Tallahassee, FL 32312
                                             (850) 422-2520 (telephone)
                                             (850) 422-2567 (facsimile)
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 3 of 11



                                  SGreenhill@padgettlaw.net
                                  Attorney for Creditor
           Case 6:19-bk-05871-CCJ          Doc 12     Filed 09/19/19     Page 4 of 11



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

to the parties on the attached Service List by electronic notice and/or by First Class U.S. Mail on

this 19th day of September 2019.



                                             /S/ Seth Greenhill
                                             ___________________________________
                                             SETH GREENHILL, ESQ.
                                             Florida Bar # 97938
                                             PADGETT LAW GROUP
                                             6267 Old Water Oak Road, Suite 203
                                             Tallahassee, FL 32312
                                             (850) 422-2520 (telephone)
                                             (850) 422-2567 (facsimile)
                                             SGreenhill@padgettlaw.net
                                             Attorney for Creditor
          Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 5 of 11



                    SERVICE LIST (CASE NO. 6:19-bk-05871-CCJ)

Debtor
Paul Edward Bross
997 South Wickham Road
West Melbourne, FL 32904

Trustee
Laurie K Weatherford
Post Office Box 3450
Winter Park, FL 32790
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 6 of 11




                                                            Exhibit "A"
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 7 of 11
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 8 of 11
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 9 of 11
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 10 of 11
Case 6:19-bk-05871-CCJ   Doc 12   Filed 09/19/19   Page 11 of 11
